           Case 3:20-cv-00326-RCJ-CLB Document 18 Filed 09/18/20 Page 1 of 4




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      COURTNEY MOTLEY,                              Case No. 3:20-cv-00326-RCJ-CLB
5
           Petitioner,
6                                                   ORDER
           v.
7
      STATE OF NEVADA, et al.,
8
           Respondents.
9

10

11

12         Courtney Motley, a prisoner at Nevada’s Ely State Prison, initiated this action
13   pro se on June 2, 2020, by submitting to the Court a Petition for Writ of Habeas Corpus
14   and an Application to Proceed in Forma Pauperis. On July 8, 2020, the Court granted
15   Motley’s Application to Proceed in Forma Pauperis and ordered his petition filed. The
16   Court also ordered Motley to file an amended habeas petition, on a correct form, if he
17   intended to pursue this case. See Order entered July 8, 2020 (ECF No. 5).
18         On July 13, 2020, Motley filed an amended petition (ECF No. 6). Thereafter, on
19   July 30, 2020, he filed a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct
20   Sentence (ECF No. 7) and an Application to Proceed in Forma Pauperis (ECF No. 8).
21   On September 1, 2020, he filed an “Amended Appeal Brief” (ECF No. 9). Then, on
22   September 4, 2020, he filed an Application for Leave to File Second or Successive
23   Petition (ECF No. 10), and an Amended Civil Rights Complaint (ECF No. 11). On
24   September 8, 2020, he filed a Motion for Entry of Clerk’s Default (ECF No. 12). On
25   September 14, 2020, he filed a motion (ECF No. 13) requesting copies of court records.
26   On September 17, 2020, he filed another Application to Proceed in Forma Pauperis
27   (ECF No. 15).
28
                                                1
           Case 3:20-cv-00326-RCJ-CLB Document 18 Filed 09/18/20 Page 2 of 4




1           In his amended petition, as supplemented by his July 30 and September 1 filings,

2    as the Court understands it, Motley appears to claim that he is held in custody in

3    violation of his federal constitutional rights because the duration of his prison sentence

4    has been improperly calculated. It is plain, from Motley’s amended petition and other

5    filings, that he has not exhausted his claim in state court. A federal court may not grant

6    habeas corpus relief on a claim not exhausted in state court. 28 U.S.C. § 2254(b); see

7    also Castro-Cortez v. INS, 239 F.3d 1037, 1047 (9th Cir. 2001), abrogated on other

8    grounds by Fernandez-Vargas v. Gonzales, 548 U.S. 30 (2006) (exhaustion of judicial

9    remedies generally required for habeas petition under 28 U.S.C. § 2241). The

10   exhaustion requirement is based on the policy of federal-state comity, and is intended to

11   allow state courts the initial opportunity to correct constitutional violations. See Picard v.

12   Conner, 404 U.S. 270, 275 (1971). To exhaust a claim, a petitioner must fairly present

13   the claim to the highest available state court and must give that court the opportunity to

14   address and resolve it. See Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam);

15   Keeney v. Tamayo-Reyes, 504 U.S. 1, 10 (1992). A claim is fairly presented to the state

16   court if, before that court, the petitioner describes the operative facts and legal theory

17   upon which the claim is based. See Anderson v. Harless, 459 U.S. 4, 6 (1982) (per

18   curiam); Picard, 404 U.S. at 275; Batchelor v. Cupp, 693 F.2d 859, 862 (9th Cir. 1982).

19   The Court will grant Motley an opportunity to show that he has exhausted his claim in

20   state court. To do so, Motley must file a copy of an order of either the Nevada Court of

21   Appeals or the Nevada Supreme Court, or other document, or clear explanation,

22   showing that he has presented his claim to the highest state court available and has

23   given such court the opportunity to address and resolve the claim. If Motley does not do

24   so in the time allowed, this case will be dismissed.

25          Motley’s motion under 28 U.S.C. § 2255 (ECF No. 7) is improper, as he is not in

26   federal custody. That motion will be denied on that ground.

27

28
                                                   2
           Case 3:20-cv-00326-RCJ-CLB Document 18 Filed 09/18/20 Page 3 of 4




1           Motley’s July 30 and September 17 applications to proceed in forma pauperis

2    (ECF No. 8) are moot, as he has already been granted in forma pauperis status for this

3    case. Those applications will be denied as moot.

4           Motley’s Application for Leave to File Second or Successive Petition (ECF No.

5    10) is improperly filed in this Court. Such an application must be filed in the court of

6    appeals. See 28 U.S.C. § 2244; Rule 9 of the Rules Governing Section 2254 Cases in

7    the United States District Courts. The Court will deny the application on that ground.

8           Motley’s Amended Civil Rights Complaint (ECF No. 11) is improperly filed in this

9    habeas corpus action. The Court takes judicial notice that Motley has initiated several

10   civil rights actions in this Court. The Court will order the amended civil rights complaint

11   stricken from the record in this habeas corpus case. Motley must file that document in

12   the correct case; to do so, he must include the correct case number in the caption.

13          Motley’s Motion for Entry of Clerk’s Default (ECF No. 12) is inappropriately filed

14   in this habeas corpus action. The petition remains in the screening stage; the Court has

15   yet to order service of the petition on the respondents. The Court observes that Motley

16   may have filed this document in the wrong action. The Court will deny this motion.

17          Motley’s motion requesting copies of court records (ECF No. 13) will be denied

18   as premature. Motley’s petition is still in the screening stage. If respondents are served

19   with Motley’s petition, and at an appropriate time, the respondents will be required to file

20   materials from the state-court record. See Rules 5, 6 and 7 of the Rules Governing

21   Section 2254 Cases in the United States District Courts.

22          IT IS THEREFORE ORDERED that Petitioner will have 60 days from the date of

23   this order to show cause, as described above, why this action should not be dismissed

24   for Petitioner’s failure to exhaust his claim in state court.

25          IT IS FURTHER ORDERED that Petitioner’s Motion Under 28 U.S.C. § 2255 to

26   Vacate, Set Aside or Correct Sentence (ECF No. 7) is DENIED.

27          IT IS FURTHER ORDERED that Petitioner’s Applications to Proceed in Forma

28   Pauperis (ECF Nos. 8 and 15) are DENIED as moot.
                                                    3
           Case 3:20-cv-00326-RCJ-CLB Document 18 Filed 09/18/20 Page 4 of 4




1          IT IS FURTHER ORDERED that Petitioner’s Application for Leave to File Second

2    or Successive Petition (ECF No. 10) is DENIED.

3          IT IS FURTHER ORDERED that the Clerk of the Court is directed to STRIKE

4    from the record the Amended Civil Rights Complaint filed by Petitioner on September 4,

5    2020 (ECF No. 11).

6          IT IS FURTHER ORDERED that Petitioner’s Motion for Entry of Clerk’s Default

7    (ECF No. 12) is DENIED.

8          IT IS FURTHER ORDERED that Petitioner’s Request for Records (ECF No. 13)

9    is DENIED.

10

11         DATED THIS 18th day of September, 2020.
12

13
                                                   ROBERT C. JONES,
14                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               4
